Citation Nr: 0816677	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a cold weather 
injury to the bilateral lower legs.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to June 
1963.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.  

The Board notes that in the veteran's VA Form 9 of March 
2006, he raises the issues of arthritis in his collar bone 
area, neck, bilateral hands, and toes.  In a June 2007 VA 
Form 21-4138 the veteran seeks an increased rating for his 
service-connected arthritis of the knees.  In a September 
2007 VA Form 21-4138 he seeks service connection for 
arthritis in the hips, to include as secondary to his 
service-connected arthritis of the knees.  These claims are 
referred to the RO for appropriate action.
	
The issue of entitlement to an initial increased rating for 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence does not demonstrate a current 
bilateral lower leg disability due to cold weather injury.


CONCLUSION OF LAW

The criteria for service connection for a cold weather injury 
to the bilateral lower legs have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of a cold 
weather injury to the bilateral lower legs.  In several 
letters, the veteran describes being exposed to extreme 
temperatures while stationed at the Great Lakes in Michigan 
over the course of three winters.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the requirements for service connection have not been 
met.  At a March 2007 VA examination, the veteran was 
diagnosed with paresthesias of the feet and hands, although 
not as the residuals of a cold weather injury.  The examiner 
goes on to state that the "[v]eteran has overlapping 
symptoms of paresthesias of hands and feet. He has a long 
history of smoking (which can cause vascular disease), Type 2 
Diabetes mellitus with probably peripheral neuropathy and 
pain in the same area as the paresthesias also attributable 
to rheumatoid arthritis (for which he was treated in the USAF 
in 1962). I cannot apportion the degree of effects of the 
[sic] forementioned symtoms and diagnoses without resorting 
to mere speculation."  While the record shows the veteran 
suffers from a number of foot and leg problems including 
onychomycosis, hammertoes, pes cavus, diabetic neuropathy, 
and rheumatoid arthritis, documented in a May 2006 VA 
podiatry note for example, the medical evidence of record is 
devoid of any diagnosis of a bilateral lower leg disability 
due to cold weather exposure.  Where the medical evidence 
establishes that a veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Moreover, the veteran's service medical records 
are devoid of documentation of any cold weather injury.  His 
separation examination in 1963 indicated that his bilateral 
lower extremities were normal.  As such, the requirements of 
service connection have not been met.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has a bilateral 
lower leg condition related to service.  The veteran, as a 
lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  For all of these reasons, the veteran's claim is 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2004, June 2005, March 2006, and August 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The letter of 
August 2006 specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The August and March 2006 letters also provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should his claim be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  He received a VA examination in March 2007.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for a cold weather injury to the bilateral 
lower legs is denied.


REMAND

In a January 2006 rating decision the veteran was granted 
service connection for hearing loss and assigned a 10 percent 
evaluation.  In a February 2006 correspondence the veteran 
expressed disagreement with the evaluation assigned, asking 
the RO to "review the decision."  A statement of the case 
(SOC) has not been rendered on this issue.  Where an SOC has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the veteran's claim for an initial 
increased rating for hearing loss.  The 
veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  The claims file 
should be returned to the Board for 
further appellate consideration only if 
the veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


